254 F.2d 469
NORTHERN NATURAL GAS COMPANY, a Corporation, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 14706.
No. 14733.
No. 14743.
United States Court of Appeals Eighth Circuit.
March 31, 1958.

See also 254 F.2d 466.
Norman A. Miller, of Clausen, Hirsh & Miller, Chicago, Ill., for Certain-teed Products Corp.
W. B. Waterman, Davenport, Iowa, for Iowa-Illinois Gas & Electric Co.
Before SANBORN, WOODROUGH and JOHNSEN, Circuit Judges.
JOHNSEN, Circuit Judge.

I.

1
There have been lodged with, and are being held by, the Clerk of this Court, under the provisions of paragraphs numbered 9 and 10 of our supplemental distribution order, 225 F.2d 886, 890-891, checks from the following distributors, and in the following amounts:


2
  Iowa Public Service Co. ....... $1858.65
  Minneapolis Gas Co. ........... $1160.03
  Central Electric & Gas Co. .... $ 437.48
  Nebraska Natural Gas Co. ...... $ 151.15
  Iowa Electric Light &
      Power Co. ................. $  25.93
  Central Natural Gas Co. ....... $  23.11
  Interstate Power Company ...... $   9.73


3
These amounts consist of refunds due, under our original order of distribution, 215 F.2d 892, from the distributors named to certain of their customers, whom the distributors have not been able to locate, and to whom they have therefore not been able to make payment. We have allowed the checks to remain in the Clerk's hands, without being formally deposited under the provisions of 28 U.S.C. § 2041, to enable any of such customers to make known their present address and to leave the way open for the distributors in that event to make payment to them.


4
Sufficient time has now elapsed so that it appears that there is no reasonable likelihood of distribution being able to be effected on this practical basis. The checks should accordingly now be deposited by the Clerk in accordance with the provisions of 28 U.S.C. § 2041, and subject to an obligation on the part of the Clerk, under this order, to cover the funds into the Treasury of the United States upon the expiration of five years from the date of their deposit, pursuant to 28 U.S.C. § 2042, if they shall remain unclaimed.

II.

5
Each distributor having a duty to make refund to customers under our original and supplemental distribution orders herein, 215 F.2d 892 and 225 F.2d 886, is hereby discharged from any further obligation or liability for the amount received by it from Northern Natural Gas Co. in refund, and for the distribution thereof. Some of the distributors have not made a formal declaration in their final report, as directed by paragraph 15(g) of our supplemental order, 225 F.2d at page 894, that they have no balance of principal or interest received from Northern Natural Gas Co. remaining in their hands, which is subject to distribution under any of the provisions of that order; but we read and are treating their report, on its body and substance, as being of that intent and effect as to them.

III.

6
All of the foregoing is hereby duly ordered.